Citation Nr: 0637364	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right sternoclavicular joint dislocation with arthritis, 
currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
left elbow soft tissue injury with arthritis, currently rated 
10 percent disabling. 

3.  Entitlement to an increased evaluation for left ear 
hearing loss, currently rated noncompensably (zero percent) 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from December 1972 to 
September 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, WV, 
in pertinent part denying increased evaluations for a right 
sternoclavicular joint dislocation with arthritis, residuals 
of left elbow soft tissue injury with arthritis, and left ear 
hearing loss.  Permanent jurisdiction is held by the RO in 
Portland, OR.



FINDINGS OF FACT

1.  The veteran's disability resulting from a right 
sternoclavicular joint dislocation is equivalent to malunion 
of the scapula, but is not equivalent to nonunion of the 
scapula with loose movement.  No additional disability is 
shown upon consideration of the extent of functional loss due 
to pain on undertaking motion, fatigue, weakness and/or 
incoordination.

2.  The veteran's disability resulting from a left elbow soft 
tissue injury is equivalent to limitation of flexion of the 
forearm to 70 degrees, but without additional limitation of 
functioning.  Upon consideration of the extent of functional 
loss due to pain on undertaking motion, fatigue, weakness 
and/or incoordination, there is reasonable doubt that 
additional disability is shown.

3.  The veteran has Level I auditory acuity in the left ear 
(and is deemed to have Level I auditory acuity in the right 
ear for left ear hearing loss rating purposes).  



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of a right sternoclavicular joint dislocation are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5003, 5203 (2006).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a 20 percent evaluation for residuals of a left 
elbow soft tissue injury, but no more, are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.20, 
4.40, 4.45, 4.71, Diagnostic Codes 5010-5003, 5206 (2006).

3.  The criteria for a compensable rating for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial RO decision on a claim for 
VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in March 2002 as well as by a development letter 
in March 2004, the veteran was informed of the notice and 
duty-to-assist provisions of the VCAA, and was informed of 
the information and evidence necessary to substantiate his 
claims for increased ratings for residuals of a right 
sternoclavicular joint dislocation, residuals of a left elbow 
soft tissue injury, and left ear hearing loss.  The VCAA 
letter informed of the bases of review and the requirements 
to sustain the claims.  Also by the VCAA letter, the veteran 
was effectively requested to submit evidence in his 
possession, in furtherance of his claim.  The VCAA letter 
informed him that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.

The VCAA letter requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  It also requested evidence addressing the 
current nature and severity of the claimed disabilities.  The 
veteran advised of VA and private medical treatment.  VA 
treatment records from the Portland VA Medical Center were 
obtained and associated with the claims folder.  Indicated 
records from reported private sources were either submitted 
by the veteran or requested by the RO with appropriate 
authorization, and all records received were associated with 
the claims folder.  Hence, any VA development-assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  

The veteran was afforded a VA examination in April 2002 which 
adequately evaluated the veteran's claimed residuals of a 
right sternoclavicular joint dislocation and residuals of a 
left elbow soft tissue injury.  Findings at that examination 
were consistent with records of contemporaneous treatment.  
As discussed below, a VA examination to evaluate the 
veteran's left ear hearing loss was cancelled and the veteran 
refused to attend another examination, but his representative 
did submit a satisfactory private audiometric evaluation 
dated in June 2003.  Hence, adequate medical evaluations were 
obtained for rating purposes. 

By the appealed July 2002 rating action, as well as by a 
February 2004 statement of the case (SOC) and March 2005 
supplemental SOC, the RO informed the veteran of the evidence 
obtained in furtherance of his claims.  The Board 
acknowledges that the SOC and supplemental SOC are "post-
decisional" documents.  We find, however, that this is not 
fatal in providing notice, because of subsequent review, 
including de novo review, of the appealed claims, including 
consideration of the matters on all appropriate bases.  See 
38 C.F.R. Part 4 (2006).  

The veteran addressed the appealed claims by submitting 
written statements.  By a submitted VA Form 9 in April 2004 
he did not take the opportunity to request a hearing to 
address his claims.  There is no indication that the veteran 
desired to further address his claims here adjudicated, or 
that such a desire remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues here adjudicated on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that the veteran was provided the necessary notice and 
assistance required, as discussed above, since he was given 
ample notice and opportunity to remedy deficiencies in his 
claims.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1359, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the U.S. Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Because the increased rating claims for residuals 
of a right sternoclavicular joint dislocation and for left 
ear hearing loss are denied herein, any associated issue as 
to effective date is moot.  Regarding the residuals of a left 
elbow soft tissue injury increased rating claim which is 
granted herein, the RO, and not the Board, will address the 
issue of effective date upon effectuating this decision.  

II.  Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that an examination upon which the rating decision is based 
must adequately portray the extent of functional loss due to 
pain on undertaking motion, fatigue, weakness, and/or 
incoordination.   DeLuca v. Brown,  8 Vet. App. 202 (1995).

A.  Increased Rating for Residuals of Right Sternoclavicular
Joint Dislocation 

This disorder has been appropriately rated by analogy to an 
impairment of the clavicle or scapula, based on the proximate 
anatomical location and the equivalent effect on functioning.  
38 C.F.R. § 4.20.  The veteran has argued that he should be 
assigned separate disability ratings based on arthritis of 
that joint, as well as limitation of motion of that joint.  
However, traumatic arthritis, rated under Diagnostic Code 
5010, is to be rated as degenerative arthritis under DC 5003, 
and under that rating code, a 10 percent evaluation is to be 
assigned based on impairment of a major joint such as the 
shoulder, or based on impairment of a group of minor joints, 
which may include the sternoclavicular joint, or the rating 
is to be assigned based limitation of functioning under the 
appropriate diagnostic code for the affected part.  38 C.F.R. 
§ 4.71a, DCs 5003-5010.  Thus, in this case a 10 percent 
rating or higher may be assigned under DC 5203 for impairment 
of the clavicle or scapula, and a separate rating cannot also 
be assigned for arthritis, as that would amount to 
impermissible pyramiding, or assignment of multiple ratings 
for the same impairment.  38 C.F.R. § 4.14.  The veteran's 
representative argues that loose movement or instability 
should justify a separate rating from arthritis.  However, 
that would also amount to impermissible pyramiding, since 
Diagnostic Code 5203, as discussed below, considers loose 
movement.  

Under Diagnostic Code 5203, where impairment of the clavicle 
or scapula is manifested by malunion, a 10 percent evaluation 
is warranted for either the major or minor side.  Where the 
impairment is manifested by nonunion without loose movement, 
only a 10 percent rating is warranted for impairment of the 
major or minor side.  Where the impairment is manifested by  
nonunion with loose movement, a 20 percent evaluation is 
assigned for impairment of the major or minor side.  

The veteran's residuals of a right sternoclavicular joint 
dislocation were examined by VA in April 2002, and treatment 
records have not shown worsening of the disorder since that 
time.  Rather, the few treatment records addressing the 
veteran's impairment as associated with the right shoulder or 
the right sternoclavicular joint do not indicate a more 
significant or different impairment than that identified at 
the April 2002 examination.  The veteran has also not alleged 
that the disorder has worsened, or that the disorder was not 
appropriately evaluated at that examination.  




At the April 2002 VA examination, the veteran's history of 
right sternoclavicular joint dislocation was noted with 
swelling complications and persistent symptoms, with eventual 
diagnosis of Reiter's syndrome in service.  The veteran 
reported multiple steroid injections to the right shoulder, 
use of anti-inflammatory medication, and persistent right 
shoulder pain.  He complained of limitation of motion when 
lifting and pain beginning at the right sternoclavicular 
joint and radiating behind the shoulder.  He reported 
inability to pick up anything heavy using the shoulder, and 
also complained of chronic pain.  He reported flare-ups 
approximately twice per month, during which he had to cease 
use of the shoulder.  

Objectively, the examiner found some stiffness and limitation 
of motion of the right shoulder, but no widening of the 
joint.  There was a prominence approximately two centimeters 
from the sternoclavicular joint.  No atrophy was appreciated 
over the clavicle, though there was a fixed rise in the bone, 
with the right shoulder slightly elevated compared to the 
left.  Strength was 5/5 bilaterally for motion about the 
shoulder, and sensation was intact.  The examiner assessed 
right sternoclavicular joint dislocation with chronic pain 
with associated Reiter's syndrome.

The Board here addresses the residuals of a right 
sternoclavicular joint dislocation by analogy to impairment 
of the clavicle or scapula under Diagnostic Code 5203.  Given 
the symptoms presented, including based upon pain, the Board 
finds the condition equivalent to malunion of the clavicle or 
scapula, warranting no more than the 10 percent assigned.  In 
making this decision, the Board has considered the complaints 
of pain including as associated with right arm movement as 
well as complaints of weakness, but also notes that the VA 
examiner did not find shoulder impairment to be implicated in 
the residuals of a right sternoclavicular joint dislocation.  
The examiner also found no weakness about the right shoulder, 
and found no atrophy of muscle tissue over the clavicle.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of the next-higher, 20 percent 
evaluation by analogy to impairment of the clavicle or 
scapula under Diagnostic Code 5203.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board has considered such 
DeLuca factors as pain on undertaking motion, fatigue, 
weakness and/or incoordination.  However, the Board finds 
such symptoms as have been shown for the veteran's residuals 
of a right sternoclavicular joint dislocation are adequately 
reflected in the 10 percent evaluation assigned by analogy to 
impairment of the clavicle or scapula.  

B.  Increased Rating for Residuals of Left Elbow Soft Tissue 
Injury

The veteran also contends that his residuals of a left elbow 
soft tissue injury should be assigned multiple ratings, based 
on arthritis and limitation of motion, and his representative 
again contends that instability as well as arthritis should 
warrant multiple ratings for this joint.  However, the April 
2002 VA examination and the rest of the medical record does 
not present findings of instability in the left elbow joint, 
and the arthritis with limitation of motion are to be 
assigned only a single rating, pursuant to Diagnostic Codes 
5003-5010, as similarly discussed for the veteran's residuals 
of a right sternoclavicular joint dislocation.  Multiple 
ratings for any left elbow arthritis presented would amount 
to impermissible pyramiding.  38 C.F.R. § 4.14.  

The veteran underwent a left lateral epicondyle release in 
December 2001, for treatment of left elbow difficulties.  The 
April 2002 VA examination was conducted following his 
convalescence after that operation.  The few treatment 
records after that convalescence period addressing the 
veteran's residuals of a left elbow soft tissue injury do not 
indicate a more significant or different impairment than that 
identified at the April 2002 examination.  

The veteran's residuals of a left elbow soft tissue injury 
have been appropriately rated by analogy to Diagnostic Code 
5010 for traumatic arthritis.  The RO assigned a 10 percent 
evaluation under that code.  As noted, traumatic arthritis 
under DC 5010 is rated as degenerative arthritis under DC 
5003.  That code provides that a 10 percent evaluation is 
assigned disability for each major or group of minor joints 
where the condition is not otherwise ratable for limitation 
of motion of the


affected joint under the appropriate diagnostic code.  A 
compensable evaluation may be assigned based on limitation of 
motion at the elbow where then is flexion limited to 110 
degrees under DC 5206, or limitation of extension to 
45 degrees under DC 5207, or where the elbow is a flail joint 
or presents other impairment, under DC 5209.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207, 5209 (2006).  

At the April 2002 VA examination, the veteran's history was 
noted, and he complained of no resolution of his symptoms 
from the lateral epicondyle release in December 2001, with 
persistent significant pain particularly in the left lateral 
epicondyle, with muscle spasms up and down the arm, and some 
worsening of symptoms.  An EMG performed prior to the 
operation was negative, but a prior MRI had shown lateral 
epicondylitis.  Complaints at the April 2002 examination 
included inability to pick up the telephone with his left 
hand, and having to use his right hand to grasp objects.  

Objectively, the examiner found no deformity or swelling of 
the left elbow, with range of motion about that joint to 135 
degrees flexion, full extension, 90 degrees supination, and 
90 degrees pronation.  Strength was 4/5 with all motions.  
The examiner assessed status post soft tissue injury to the 
left elbow with associated Reiter's syndrome, and status post 
left epicondyle release with residual chronic elbow 
epicondyle pain.  

The Board has considered such DeLuca factors as pain on 
motion, fatigue, weakness, and/or incoordination, and finds 
that for the left elbow some pain on motion has been 
supported by the VA examiner's findings.  Accordingly, and 
applying the doctrine of reasonable doubt, the Board finds 
that a 20 percent evaluation, but no more, is warranted for 
his residuals of a left elbow soft tissue injury, as 
analogous to limitation of motion of the elbow to 70 degrees.  
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5206.  A still 
higher rating on any basis for the residuals of a left elbow 
soft tissue injury is not warranted in this case, as the 
preponderance of the evidence is against finding still 
greater disability based on the evidence presented.  

C.  Increased Rating for Left Ear Hearing Loss

The Board first notes that the veteran reportedly failed to 
appear for a VA hearing loss examination to be conducted in 
March 2002, though he contends he appeared but was denied 
examination at that time due to the VA medical facility's 
scheduling conflicts.  The veteran did, by a written 
statement, confirm that he was refusing to attend a further 
examination to address his left ear hearing loss claim.  In 
this instance, however, an appropriate rating may yet be 
determined, because the veteran's representative submitted a 
June 2003 private audiometric testing report which is 
reasonably consistent with prior hearing loss examination 
reports dated in June 1985 and June 1987 and contained in the 
claims folder.  Accordingly, absent objection from the 
veteran, the Board accepts the submitted June 2003 
audiometric examination report as producing accurate findings 
of the veteran's left ear hearing loss for purposes of this 
decision.  The RO also accepted this evidence for the 
supplemental statement of the case which it issued in March 
2005.  

Under 38 C.F.R. § 4.85, Diagnostic Code 6100, evaluations for 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability for bilateral service- connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essential normal acuity 
through level XI for profound deafness.  Where only one ear 
is service-connected, the other ear is treated for rating 
purposes as having normal hearing.  

The law further provides that disability ratings for hearing 
loss are arrived at by mechanical application of the rating 
criteria.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On the (presumed) authorized audiological evaluation in June 
2003, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
55
LEFT
20
15
15
25
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  Again, 
because the veteran is only service connected for the left 
ear, right ear hearing loss is presumed to be Level I 
(although in this case, based upon the above examination, it 
is in fact Level I).  The rating tables establish Level I 
hearing for the left ear, based on the above audiometric 
readings.  Thus, applying the rating criteria of DC 6100, the 
veteran's left ear hearing loss warrants a noncompensable 
evaluation.  The preponderance of the evidence is against the 
claim for a compensable rating, and, therefore, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for residuals of a right sternoclavicular 
joint dislocation is denied.  

A 20 percent rating is granted for residuals of a left elbow 
soft tissue injury, subject to the law and regulations 
governing the payment of monetary awards.

Entitlement to a compensable rating for left ear hearing loss 
is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


